Appeal by the defendant from a judgment of the Supreme Court, Queens County (Groh, J.), rendered January 7, 1986, convicting him of manslaughter in the first degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
It is well settled that where conflicting expert testimony is presented at trial, the question of sanity is for the trier of fact (see, People v Robertson, 123 AD2d 795, lv denied 69 NY2d 716; People v Amaya, 122 AD2d 888). Where, as here, there is an absence of a serious flaw in the testimony of the People’s experts, the trier of fact’s finding of sanity will not be disturbed (see, People v Robertson, supra; People v Amaya, supra). Upon the exercise of our factual review power we are satisfied that the evidence established the defendant’s guilt beyond a reasonable doubt and that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
The sentence imposed was a proper exercise of discretion (see, People v Roman, 84 AD2d 851). Mangano, J. P., Thompson, Lawrence and Kunzeman, JJ., concur.